1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
     JESSE WASHINGTON,                                )   Case No.: 1:15-cv-00725-DAD-BAM (PC)
9
                                                      )
                    Plaintiff,                        )   ORDER REGARDING PLAINTIFF’S NOTICE TO
10
                                                      )   DISTRICT COURT FOR REQUESTED
            v.                                        )   PORTIONS OF TRANSCRIPTS AND EXHIBITS
11
                                                      )   TO BE DELIVERED TO THE NINTH CIRCUIT
     P. ROUCH, et al.,
12                                                    )   CLERK’S OFFICE IN SUPPORT OF APPEAL
                    Defendants.                       )
13                                                    )   (Doc. No. 52)
                                                      )
14                                                    )
15                                                    )

16          Plaintiff Jesse Washington, a state prisoner proceeding pro se and in forma pauperis, filed this
17   civil rights action pursuant to 42 U.S.C. § 1983. On September 17, 2018, the Court granted
18   Defendants’ motion for summary judgment and directed the Clerk of Court to enter judgment in favor
19   of defendants in this case. (Doc. No. 47.) Judgment was entered the same day. (Doc. No. 48.) On
20   October 3, 2018, Plaintiff filed a notice of appeal. (Doc. No. 49.)
21          Currently before the Court is Plaintiff’s “Notice to District Court for Requested Portions of
22   Transcripts and Exhibits to be Delivered to the Ninth Circuit Clerk’s Office in Support of Appeal,”
23   filed on October 19, 2018. (Doc. No. 52.) Plaintiff states that he was instructed to notify the Clerk of
24   the Court to forward any trial transcripts to the Ninth Circuit Court of Appeals during their review of
25   his appeal.
26          There was no trial in this matter, and thus no trial transcripts in this case. To the extent
27   Plaintiff otherwise seeks transmittal of the record to the Ninth Circuit Court of Appeals, Plaintiff, as a
28   pro se litigant, is not required to file an excerpt of the record. Circuit Rule 30-1.2.
                                                          1
1           Plaintiff also seeks to be sent transcripts from this Court’s “summary judgment review” and

2    Defendants’ exhibits A-Y and AY-YY. There are no transcripts regarding summary judgment, and

3    therefore nothing for the Court to send to Plaintiff. The rulings on summary judgment are found in the

4    findings and recommendations dated August 6, 2018, served on Plaintiff on August 7, 2018 (Doc. No.

5    43), and the order adopting the findings and recommendations dated September 15, 2018, served on

6    Plaintiff on September 17, 2018, (Doc. No. 47).

7           As far as the exhibits that Plaintiff requests, it appears that he refers to the exhibits to

8    Defendants’ motion for summary judgment. (Doc. No. 35.) Plaintiff was already served with those

9    exhibits on January 5, 2018, consisting of over 200 pages of documents. (Doc. No. 35-14.)

10          Although the Court has granted Plaintiff leave to proceed in forma pauperis, this generally

11   does not entitle him to free copies of documents from the Court. E.g., Hullom v. Kent, 262 F.2d 862,

12   863 (6th Cir. 1959). The Clerk charges $.50 per page for copies of documents. See 28 U.S.C. §

13   1914(b). Copies of up to twenty pages may be made by the Clerk’s Office at this Court upon written

14   request, prepayment of the copy fees, and submission of a large, self-addressed stamped envelope.

15          For these reasons, Plaintiff’s motion is HEREBY DENIED.

16
17   IT IS SO ORDERED.

18
        Dated:     October 24, 2018                             /s/ Barbara    A. McAuliffe                _
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                          2
